         Case 1:20-cv-11931-GAO Document 21 Filed 11/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                               CIVIL ACTION NO. 20-11931-GAO

                                       BARRY W. CHAPIN,
                                           Appellant,

                                                  v.

               HAROLD MURPHY, ESQ., as he is Chapter 7 Bankruptcy Trustee,
                                    Appellee.


                                            ORDER
                                        November 25, 2020

O’TOOLE, S.D.J.

       After review of the parties’ written submissions and oral argument on the matter, the

Debtor Barry W. Chapin’s Emergency Motion for Stay Pending Appeal (dkt. no. 4) is DENIED.

The Debtor has failed to demonstrate grounds for a stay pending appeal of the sale order issued by

the Bankruptcy Court. See In re Elias, 182 F. App’x 3, at *1 (1st Cir. 2006) (per curiam).

       Most significantly, the Debtor has not demonstrated a likelihood of success on the merits

of his appeal. As the bankruptcy court determined, it appears that the Trustee is exercising sound

business judgment and that the sale of the subject property is in the best interests of the creditors

of the bankruptcy estate. In addition to the benefit of the secured creditors, the record suggests that

there is a potential for unsecured creditors to benefit from the sale as well. The Debtor seems to

argue that the Trustee in this Chapter 7 case should administer the estate in way that maximizes

benefit to the Debtor, but he ignores both (i) the Trustee’s obligation to enhance the value of the

estate and (ii) the several mortgages and tax liens to which his homestead is subordinate.

       Similarly, other factors also do not favor the Debtor. First, the Debtor will not suffer

irreparable harm if a stay is not granted. It does not appear that the Debtor has any realistic
         Case 1:20-cv-11931-GAO Document 21 Filed 11/25/20 Page 2 of 2




likelihood of retaining the property as he reportedly has no income and no ability to service the

secured debt or to satisfy other existing liens. Additionally, an issuance of the requested stay will

operate to reduce proceeds available to the estate because of increased interest and additional costs

of foreclosure that would result from the delay. Finally, the public interest would not be

significantly affected by either the issuance or the denial of the stay.

       For essentially the same reasons, the Debtor’s Motion for Certification to First Circuit (dkt.

no. 5) is also DENIED.

       It is SO ORDERED.

                                                               /s/ George A. O’Toole, Jr.
                                                               Senior United States District Judge




                                                  2
